OPINION OF THE COURT
Alan L. Lebowitz, J.
Plaintiff’s motion for summary judgment in lieu of complaint pursuant to CPLR 3213 on the ground that the action is based upon an instrument for the payment of money only which is now due and payable is denied on default. The court lacks subject matter jurisdiction in that plaintiff seeks the entry of judgment in excess of the jurisdictional limits of this court. (See, CCA 202; City Trust Co. v Picci Realty Co., 137 Misc 128.)
CCA 201 provides that "The court shall have jurisdiction as *895set forth in this article”. Section 202 provides that "The court shall have jurisdiction of actions and proceedings for the recovery of money * * * where the amount sought to be recovered or the value of the property does not exceed $25,000.” According to section 201 "The phrase *$25,000’, whenever it appears herein, shall be taken to mean *$25,000 exclusive of interest and costs’.”
In the instant case, plaintiff seeks summary judgment on a promissory note in the amount of $25,000 with interest at 16% per annum from August 30, 1988 and reasonable attorney’s fees and costs. This court finds that interest that is part of a debt is included in the relief requested thereby rendering the relief requested more than $25,000.
There is no case precisely on this point. Therefore, the court, on this novel point of law, finds that the CCA merely excludes court-awarded interest and costs.
Accordingly, the motion for summary judgment is denied.